WHEELER, District Judge.
These are tennis balls of India rubber ¡covered with light felt of wool. The India rubber is shown to have Tocen the component material of chief value, and they appear to have been dutiable under paragraph 352, Act 1894, as claimed by the importer. A description of goods of which India rubber is the component material of chief value seems to be more specific than one of goods of which India rubber is a component material generally, without regard to proportional value. Hartranft v. Meyer, 135 U. S. 237, 10 Sup. Ct. 751. Decision reversed.